Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the confidence value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8,  and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US Patent Publication 2019/0163176).
Regarding claim 1, Wang discloses a computer-implemented method for using navigation anomaly data to improve remote assistance service, the method comprising: (abstract; ¶9)
receiving, by a computing system with one or more processors from a computing device associated with a human-driven vehicle, travel data for the human-driven vehicle; (¶12)
identifying, by the computing system, a navigation anomaly associated with the human- driven vehicle based on the travel data; (¶12)
generating, by the computing system and based on the identified navigation anomaly, an anomaly entry for storage in an anomaly database, the anomaly entry comprising geofence data describing a geographic area associated with the navigation anomaly; (¶13)
determining, by the computing system based on location data received from an autonomous vehicle and the geofence data, that the autonomous vehicle is entering the geographic area associated with the navigation anomaly; and (¶14)
initiating, by the computing system, a remote assistance session with the autonomous vehicle. (¶12)

Regarding claim 2, Wang further discloses wherein the travel data describes at least one of a speed, location, direction, heading, acceleration, or route of the human-driven vehicle. (¶60)
Regarding claim 3, Wang further discloses wherein the travel data includes stop data that describes a location and a timing when the human-driven vehicle comes to a stop. (¶34; when in an accident the vehicle necessarily comes to a stop and that timing is recorded as the time of the accident)

Regarding claim 4, Wang further discloses wherein initiating a remote assistance session with the autonomous vehicle further comprises: accessing, by the computing system, the anomaly entry to determine a particular remote assistance operator previously associated with the navigation anomaly; and assigning, by the computing system, the particular remote assistance operator to the remote assistance session. (¶8, 72)

Regarding claim 8, Wang further discloses wherein generating an anomaly entry comprises: in response to identifying the navigation anomaly associated with the human-driven vehicle based on the travel data, determining, by the computing system, whether the anomaly entry corresponding to the navigation anomaly exists in the anomaly database. (¶22, 34)

Regarding claim 10, Wang further discloses wherein generating an anomaly entry comprises: determining, by the computer system, an anomaly type associated with the navigation anomaly; and generating a geofence with specific geographic boundaries to use as geofence data. (¶12-13)

Regarding claim 11, Wang further discloses wherein the geofence is generated based on the anomaly type associated with the navigation anomaly and the geographic area associated with the navigation anomaly. (¶13, 36-37)

Regarding claim 12, Wang further discloses wherein the computing device associated with the human-driven vehicle is a smartphone. (¶77)

Regarding claim 13, Wang further discloses a computing system for using traffic anomalies to improve remote assistance, the system comprising: one or more processors and a non-transitory computer-readable memory; wherein the non-transitory computer-readable memory stores instructions that, when executed by the processor, cause the computing system to perform operations, the operations comprising: (abstract; ¶9)
receiving, from a computing device associated with a human-driven vehicle, travel data for the human-driven vehicle; (¶12)
identifying a navigation anomaly associated with the human-driven vehicle based on the travel data; (¶12)
generating, based on the navigation anomaly, an anomaly entry for storage in an anomaly database, the anomaly entry comprising geofence data describing a geographic area associated with the navigation anomaly; (¶13)
determining, based on location data received from an autonomous vehicle and the geofence data, that that autonomous vehicle is entering the geographic area associated with the navigation anomaly; and (¶14)
initiating a remote assistance session with the autonomous vehicle. (¶12)

Regarding claim 14, Wang further discloses wherein generating an anomaly entry for storage in an anomaly database further comprises: determining an anomaly type associated with the identified navigation anomaly. (¶12-13)

Regarding claim 15, Wang further discloses a non-transitory computer-readable medium storing instruction that, when executed by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising: (abstract; ¶9)
receiving, from a computing device associated with a human-driven vehicle, travel data for the human-driven vehicle; (¶12)
identifying a navigation anomaly associated with the human-driven vehicle based on the travel data; (¶12)
generating, based on the identified navigation anomaly, an anomaly entry for storage in an anomaly database, the anomaly entry including geofence data describing a geographic area associated with the navigation anomaly; (¶13)
determining, based on location data, that an autonomous vehicle is entering the geographic area associated with the navigation anomaly; and (¶14)
initiating a remote assistance session with the autonomous vehicle. (¶12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Zenner et al (US Patent Publication 2020/0341472).
Regarding claim 5, Zenner teaches wherein determining a navigation anomaly comprises: determining, by the computer system and based on the travel data for the human-driven vehicle, a current average speed of the human-driven vehicle; accessing, by the computer system, past average speed data for a geographic location associated with the human-driven vehicle to determine a past average speed; determining, by the computing system, whether a difference between the current average speed of the human-driven vehicle and the past average speed exceeds a threshold value; and in accordance with a determination that the difference between the current average speed of the human-driven vehicle and the past average speed exceeds the threshold, determining, by the computing system, that the navigation anomaly exists. (¶48)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein determining a navigation anomaly comprises: determining, by the computer system and based on the travel data for the human-driven vehicle, a current average speed of the human-driven vehicle; accessing, by the computer system, past average speed data for a geographic location associated with the human-driven vehicle to determine a past average speed; determining, by the computing system, whether a difference between the current average speed of the human-driven vehicle and the past average speed exceeds a threshold value; and in accordance with a determination that the difference between the current average speed of the human-driven vehicle and the past average speed exceeds the threshold, determining, by the computing system, that the navigation anomaly exists as taught by Zenner because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Kulkarni et al (US Patent Publication 2016/0187141).
Regarding claim 6, Kulkarni teaches wherein determining a navigation anomaly comprises: determining, by the computer system and based on the travel data for the human-driven vehicle, one or more stop points for the human-driven vehicle; accessing, by the computer system, past stopping data for a geographic location associated with the human-driven vehicle; and comparing, by the computing system, the one or more stop points for the human-driven vehicle to the past stopping data for the geographic location. (¶22, 52, 61)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with determining a navigation anomaly comprises: determining, by the computer system and based on the travel data for the human-driven vehicle, one or more stop points for the human-driven vehicle; accessing, by the computer system, past stopping data for a geographic location associated with the human-driven vehicle; and comparing, by the computing system, the one or more stop points for the human-driven vehicle to the past stopping data for the geographic location as taught by Kulkarni because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 7, Kulkarni teaches wherein determining a navigation anomaly comprises: determining, by the computer system and based on travel data for the human-driven vehicle, a current route for the human-driven vehicle; accessing, by the computer system, map data for a geographic location associated with the human-driven vehicle to determine an expected route for the human-driven vehicle; and comparing, by the computing system, the current route for the human-driven vehicle to the expected route for the human-driven vehicle. (¶22, 52, 61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein determining a navigation anomaly comprises: determining, by the computer system and based on travel data for the human-driven vehicle, a current route for the human-driven vehicle; accessing, by the computer system, map data for a geographic location associated with the human-driven vehicle to determine an expected route for the human-driven vehicle; and comparing, by the computing system, the current route for the human-driven vehicle to the expected route for the human-driven vehicle as taught by Kulkarni because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Sweeney et al (US Patent Publication 2018/0342165)
Regarding claim 15, Sweeney teaches wherein determining that an autonomous vehicle is entering the geographic area associated with the navigation anomaly further comprises: determining, based on the anomaly type associated with the identified navigation anomaly, whether a geographic location associated with the identified navigation anomaly is passable; and in response to determining that the geographic location associated with the identified navigation anomaly is not passable, generating an alternative route for the autonomous vehicle. (¶41-45)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein determining that an autonomous vehicle is entering the geographic area associated with the navigation anomaly further comprises: determining, based on the anomaly type associated with the identified navigation anomaly, whether a geographic location associated with the identified navigation anomaly is passable; and in response to determining that the geographic location associated with the identified navigation anomaly is not passable, generating an alternative route for the autonomous vehicle as taught by Sweeney because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Miswa et al (US Patent Publication 2018/0023965)
Regarding claim 16, Misawa teaches wherein determining that the autonomous vehicle is entering the geographic area associated with the navigation anomaly further comprises: receiving current location data for the autonomous vehicle; comparing the current location data to the geofence data associated with one or more anomaly entries in the anomaly database; and in response to determining that the current location data is within a location indicated by the geofence data associated with a specific anomaly entry in the anomaly database, analyzing travel data associated with the autonomous vehicle to confirm an existence of the navigation anomaly. (¶7, 51, 68-89)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein determining that the autonomous vehicle is entering the geographic area associated with the navigation anomaly further comprises: receiving current location data for the autonomous vehicle; comparing the current location data to the geofence data associated with one or more anomaly entries in the anomaly database; and in response to determining that the current location data is within a location indicated by the geofence data associated with a specific anomaly entry in the anomaly database, analyzing travel data associated with the autonomous vehicle to confirm an existence of the navigation anomaly as taught by Miswa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 18, Miswa teaches the operations further comprising: in response to being unable to confirm, based on the travel data associated with the autonomous vehicle, the existence of the navigation anomaly, decreasing a confidence value associated with the navigation anomaly in the anomaly database. (¶7, 51, 68-89)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with the operations further comprising: in response to being unable to confirm, based on the travel data associated with the autonomous vehicle, the existence of the navigation anomaly, decreasing a confidence value associated with the navigation anomaly in the anomaly database as taught by Miswa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 19, Miswa teaches the operations further comprising: in response to being unable to confirm, based on the travel data associated with the autonomous vehicle, the existence of the navigation anomaly, removing the anomaly entry associated with the navigation anomaly from the anomaly database. (¶7, 51, 68-89)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with the operations further comprising: in response to being unable to confirm, based on the travel data associated with the autonomous vehicle, the existence of the navigation anomaly, removing the anomaly entry associated with the navigation anomaly from the anomaly database as taught by Miswa because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above and further in view of Ho et al (US Patent Publication 2019/0056742)
Regarding claim 17, Ho teaches the operations further comprising: in response to confirming, based on the travel data associated with the autonomous vehicle, the existence of the navigation anomaly, increasing a confidence value associated with the navigation anomaly in the anomaly database. (¶22, 44)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with teaches the operations further comprising: in response to confirming, based on the travel data associated with the autonomous vehicle, the existence of the navigation anomaly, increasing a confidence value associated with the navigation anomaly in the anomaly database as taught by Ho because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669